Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 2-3, 5-6, 9-11, 13-14, 18-19, 23, 26-28, 32, 34, 36, 41-46, 49-51, 56-57, 59, 62, 66-67, and 72-74 were pending.  Claim 2 has been cancelled.  As set forth in the previous Office action, claims 3, 5-6, 9-11, 13-14, 18-19, 23, 26-28, 32, 34, 36, 41-46, 49-51, 56-57, 59, 62, 66-67, and 72-74 are in condition for allowance.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/2021 and 12/01/2021 were filed after the mailing date of the Ex Parte Quayle action on 10/22/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Conclusion
Claims 3, 5-6, 9-11, 13-14, 18-19, 23, 26-28, 32, 34, 36, 41-46, 49-51, 56-57, 59, 62, 66-67, and 72-74 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RACHEL B GILL/
Primary Examiner, Art Unit 1648